Faieoloth, 0. J.,
dissenting: The turnpike company’s right of way leads from Wilmington to Wrightsville Sound, a distance of nine miles, and the company had no other property in the county. The defendant was the general manager and supervisor of the turnpike company and had absolute control of all the property of said company, and resided upon the property of said turnpike company, upon *584which be was found in possession of tbe weapon concealed about bis person, be being at that time upon tbe premises and tbe property of tbe said company.
I cannot agree with tbe majority of tbe court. I will state my reasons. I tbink tbe case should be remanded to find tbe specific facts, i. e., wbetber tbe defendant resides on tbe turnpike and wbetber be was on it or at bis immediate residence when tbe pistol was found on bis person. I do not tbink criminal Statutes should be strictly construed against tbe citizen. In State v. Terry, 93 N. C., 585, the defendant was a hireling on prosecutor’s land where be bad tbe concealed weapon, slept and lived in bis father’s bouse on anotber’.s land. He was held to be guilty. Tbe court said in that case, “What is meant by his own 'premises and his own land, is not that be must have a legal title to tbe land,-for we tbink one who is in tbe occupation of land, or a tenant at will or at sufferance, would, in tbe meaning of tbe Statute, be the owner thereof. So would an agent or overseer, or any one who is vested with tbe right of dominion or superintendence over it.'’>
A road overseer is only authorized and required to keep bis road in good repair, but tbe defendant is authorized, and it is bis duty, to superintend, keep in repair and prevent trespasses on tbe turnpike. Tbe defendant “bad absolute control of all tbe property of said company.” It appears to me that be bad tbe right “of dominion or superintendence over it,” as tbe court declared in State v. Terry, supra, as against tbe public. Railroad presidents and superintendents do not have “absolute control of all tbe property of (their) company.” They are limited by tbe rules and regulations of tbe company to their own departments as general agents. I tbink a new trial should be ordered.